Title: Editorial Note: Memorandum on the Seneca Annuity
From: 
To: 


In 1797, the Seneca Indians sold the last substantial tract of land held in the United States by any of the Six Nations Iroquois, approximately four million acres west of the Genesee River in western New York State. The negotiation at a place called Big Tree (now Geneseo, New York) was under the auspices of the United States government and overseen, nominally, by Jeremiah Wadsworth as U.S. commissioner. The transaction, however, was between the Senecas and Robert Morris. The Holland Land Company had purchased a pre-emption claim from Morris, but would not complete payment until he cleared the Indians’ rights to the immense tract. Morris, who was hiding from his creditors in Philadelphia, had his son Thomas handle the talks at Big Tree. By manipulation and bribes to Seneca chiefs, the Morrises bought the land for $100,000. That money was not paid directly to the tribe, however, but was to be invested in shares of the Bank of the United States to be “held in the name of the President of the United States, for the use and behoof of the said nation of Indians.” The Senecas, who then numbered approximately 1,700 to 1,800 in western New York and adjacent parts of Pennsylvania, were to receive expected annual earnings of up to six percent, or $6,000 a year, on the bank stock. They already received a smaller annual stipend from the federal government in the form of goods and services, and they retained 11 limited reservations around their principal settlements. Oliver Wolcott and Timothy Pickering, as secretary of the Treasury and secretary of state, respectively, handled the establishment of the stock trust. They rebuffed the elder Morris’s wish to have the $100,000 principal revert to him or his heirs if “the Seneca nation” should ever “become extinct” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., 1832–61, 38 vols., Indian Affairs, 1:626–8; Norman B. Wilkinson, “Robert Morris and the Treaty of Big Tree,” Mississippi Valley Historical Review, 40 [1953], 257–78; Anthony F. C. Wallace, The Death and Rebirth of the Seneca [New York, 1973], 179–83; David Swatzler, A Friend among the Senecas: The Quaker Mission to Cornplanter’s People [Mechanicsburg, Pa., 2000], 103–4, 137–44; Sturtevant, HandbookWilliam C. Sturtevant, gen. ed., Handbook of North American Indians, Washington, 1978–, 14 vols., 15:509; Syrett, HamiltonHarold C. Syrett and others, eds., The Papers of Alexander Hamilton, New York, 1961–87, 27 vols., 20:447–8n).
As documented below, the Senecas’ annuity based on the Big Tree transaction became an issue for the Jefferson administration in November 1801, when the resigned treasurer of the United States, Samuel Meredith, submitted claims that included commissions for handling the dividends on the bank stock. The matter was quickly referred through the secretary of war, the comptroller, and the secretary of the Treasury to the president, who reached a decision on the same day the question came before him.
